Citation Nr: 0112512	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin rash condition 
of the hands, feet, crotch, buttocks, and scalp.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from August 1961 to August 
1964.  

This appeal arises from the December 1999 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) which 
denied service connection for a skin rash condition of the 
hands, feet, crotch, buttocks, and scalp.  The veteran's 
notice of disagreement (NOD) was received in March 2000.  The 
RO issued the statement of the case (SOC) in May 2000.  The 
veteran's substantive appeal was received in August 2000.


REMAND

The veteran filed his claim for service connection for a skin 
rash of the hands, feet, crotch, and scalp in April 1999.  He 
stated that the claimed condition had existed since service, 
and that he had been treated in service at a dispensary in 
the Panama Canal Zone.  The veteran's service medical records 
indicate that he received treatment for tinea corporis, tinea 
pedis, and a fungus rash of the buttocks during service.

In effort to develop the veteran's claim, the RO sent a June 
1999 letter indicating that additional evidence was required 
to support his contentions.  The RO noted that it had 
requested the veteran's service medical records, but urged 
him to forward any such records he might have in his 
possession.  It indicated that evidence of recent medical 
findings, diagnoses, and treatment were required.  The RO 
also stated that evidence of continuity and chronicity of his 
condition was necessary, and suggested that the veteran 
submit the dates he was treated during service and other 
details pertaining to treatment during that period, 
employment physical examination records, medical evidence 
from private providers, and/or pharmacy prescription records.

In August 1999, the veteran submitted a personal statement, 
his pharmacy records, and a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs.  The VA 21-4142 indicated that Robert A. 
Cicuto, D.O, had treated the veteran from August 1986.  The 
veteran stated that his previous family physician, Dr. 
Likens, had retired, and that all of his records had been 
transferred to Dr. Cicuto.  In his statement, the veteran 
noted that he had been treated in the 1970's by a doctor in 
Greenville, Pennsylvania, who had since retired.  The 
pharmacy records, which indicate prescriptions for various 
medications, evidence Dr. Cicuto's care of the veteran since 
at least 1994.

Prior to rendering a final decision on the issue of service 
connection for the veteran's claimed skin rash condition, the 
Board finds that there are procedural defects that must be 
addressed and corrected.

The Board notes that the RO, in its rating decision denying 
service connection for the veteran's claimed skin condition, 
and in the SOC which was provided to him, determined that the 
claim of service connection for the veteran's claimed skin 
condition was not well grounded.  Until recently, the RO and 
the Board were required by law to assess every claim, before 
completing an adjudication as to its merits under substantive 
law, to determine whether it was well grounded.  If the RO 
determined that the claim was not well grounded, it was 
obligated to deny the claim and to assist the claimant no 
further in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); see Murphy v. 
Derwinski, 1 Vet. App. 78, 81-2 (1990); Anderson v. Brown, 9 
Vet.App. 542, 546 (1996).  Indeed, if the claim was not well 
grounded, the Board was without jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  Thus, we 
recognize that the RO was acting in compliance with the 
applicable law at the time of its decision.

However, during the pendency of the veteran's claim and 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and repealed the requirement that a claim be 
well grounded.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 


With respect to VA's duty to assist a claimant in the 
development of his case, the VCAA sets out the following 
pertinent provisions:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(a)).

In this regard, the Board notes the RO's statement that 
identified records of private treatment were not requested 
because "medical evidence 22 years after discharge from 
service cannot substantiate or establish that the veterans 
[sic] claimed multiple skin conditions, shown to be acute in 
service were chronic in service".  However, as discussed 
above, the veteran did note that he had been treated during 
the 1970's for his claimed skin condition, and that his 
physician had retired.  He further noted that upon retiring, 
his physician had transferred his medical records to his new 
physician, Dr. Cicuto.  As records from this earlier period 
may indeed be probative in that they might show continuity 
and chronicity of the veteran's claimed condition, they 
should be sought and obtained by the RO.


In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following action:

1.  The RO should request that the veteran 
submit the names and addresses of all VA and 
non-VA medical care providers who have treated 
him since his service separation.  The veteran 
should be advised that this evidence might 
include, but not be limited to, copies of 
medical examinations (employment, insurance, or 
otherwise) that may have been performed after 
his service discharge.  Special emphasis should 
be placed on the procurement of records from Dr. 
Cicuto, to include those transferred to him 
subsequent to Dr. Likens' retirement.  After 
securing the necessary releases, the RO should 
obtain any such records (not already on file) 
and permanently associate them with the claims 
file.

2.  The RO should schedule the veteran for a VA 
dermatologic examination.  The veteran should be 
notified of the date, time, and place of the 
examination in writing.  The claims folder, to 
include a copy of this Remand and any additional 
evidence secured, must be made available to and 
be reviewed by the examiner prior to the 
examination.  All necessary testing should be 
conducted.  After examination of the veteran and 
review of the record, the examiner should state 
a professional opinion as to whether it is at 
least as likely as not that the veteran's 
claimed skin condition is etiologically related 
to any occurrence or exposure during his 
military service.  All opinions expressed should 
be supported by reference to pertinent evidence.

3.  Following completion of the foregoing, the RO 
should review the claims folder to ensure that 
all development actions have been conducted and 
completed in full.  If any development is 
incomplete, including absence from the medical 
reviews of all opinions requested, appropriate 
corrective action is to be implemented.

4.  Following completion of the foregoing, the 
RO must review the claims folder and ensure that 
all of the above mentioned development actions 
have been conducted and completed in full. In 
doing so, all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
should be completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully complied with 
and satisfied.

5.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence applicable law and 
regulations considered pertinent to the issue 
currently on appeal, to include the provisions 
of 38 C.F.R. §§ 3.303, 3.307, 3.309 and 38 
C.F.R. § 3.655, if appropriate.  An appropriate 
period of time should be allowed for response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



